DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/916,702, filed on March 4, 2016.

Drawings
The drawings are objected to because Figs. 1, 5, and 7 contain arrows that originate from and/or point to nothing. For this reason, it is not clear whether the steps and/or elements described in Figs. 1, 5, and 7 contain additional steps/elements that are not shown. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “detects a bone …” The limitation appears to contain a typographical/clerical error. The limitation should read “detect a bone …” since it is followed by “configured to.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thramann (US 9,589,433 B1), in view of Buehler (US 2007/0182818 A1), hereinafter referred to as Thramann and Buehler, respectively.
Regarding claims 1, 6, and 11, Thramann teaches a security system, method, and non-transitory computer readable medium storing a security program causing a computer to perform a security method (Thramann Abstract: “an anti-theft self-checkout system to facilitate theft detection”), comprising:
a memory storing instructions (Thramann col. 2, lines 32-67: “the system provides a processor, a memory, a scanner, an image detector, and a post-purchase location … The memory contains instructions for causing the processor, image detector, and the like to operate … the memory operatively coupled to the processor”); and
one or more processors coupled to the memory, wherein the one or more processors are configured to execute the instructions (Thramann col. 2, lines 32-67 discussed above) to:
acquire input image information of a product shelf and a person in front of the product shelf (Thramann Fig. 1; Thramann col. 4, lines 1-3: “the technology described herein may be used for other anti-theft devices, such as, retail store aisles, open markets”; Thramann col. 5, lines 32-67: “includes at least one imaging detection and tracking (IDT) system … The IDT system 200 would image and track the motion of the arm through the field of view 202 … The IDT system 200 may track visible portions of the customer’s arm”; Thramann col. 4 lines 13-41: “The devices operatively coupled to the processor 10 include, for example, a pre-purchase product placement location 102, a scanner 104, a post-purchase product placement location 106, a graphical user interface 108, a card swiper 110, a monetary receptacle 112, and a scale 114. The pre-purchase product placement location may be a shelf, table, or the like capable of holding items or containers for items that conventional shoppers may use” – based on Fig. 1, the customer has to stand in front for the arm to be in the camera’s field of view & Thramann col. 6 lines 17-50: “the pre-purchase product location 102 may be a store location, such as a retail shelf, cooler, bin, stand, hanging rack, or the like … the IDT system 200 may include a plurality of IDT systems established throughout the store to capture multiple individuals and multiple areas. The system may be defined such that each IDT system 200 provides for overlapping fields of view”);
detects a bone structure of the person based on the input image information (Thramann col. 7 lines 14-44: “if IDT system 200 is tracking a customer's arm and hand in a field of view, the IDT system 200 may have an anatomical database indicative of the average person's range of skeletal movement … Using the key points, the processor 10 (or 320) may calculate the orientation and extension of the skeleton associated with the arm, or other limb. Once the orientation and extension of the skeleton is determined, the processor 10 (or 320) may estimate the position and movement of other components of the limb not specifically visible to the IDT system 200, such as the hand, wrist, etc., based on the position and movement of visible or imaged limb”); 
track the bone structure of the person (Thramann col. 7 lines 14-44 discussed above); 
detect an action of a hand of the person based on the bone structure (Thramann col. 5, lines 32-67 as discussed above. The IDT system tracks the customer’s arm. Thramann col. 5 lines 56-59 further teaches that an RGB camera and depth sensor are used to track multiple items, e.g., multiple limbs of a single individual, the same limb from multiple individuals, or multiple limbs from multiple individuals, or a combination thereof. Also see Thramann col. 7, lines 21-24: “if IDT system 200 is tracking a customer’s arm and hand in a field of view, the IDT system 200 may have an anatomical database indicative of the average person’s range of skeletal movement”);
determine a suspicious action based on the action of the hand (Thramann col. 6, lines 39-43: “detect suspicious behavior”; Thramann col. 7, lines 53-55: “flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path”; Thramann Abstract: “A processor compares the actual movement to a database of movements and generates a movement violation signal based on the comparison”; Thramann col. 8, line 20-col. 9, line 20: “The database may have movements that are correlated to unwanted behaviors, such as, theft. For example, if a hand is tracked from a customer to the pre-purchase product location, across the scanner, and to the post-purchase product location, the processor may search the database for the related movement sequence”); and
output alert information based on the determined suspicious action (Thramann Fig. 3: after determining that the tracked motion of the objects is indicative of suspicious behavior including theft (step 58, described in col. 7, lines 63-65), the system provides an alert or lock the station. Thramann col. 8, lines 34-39: “cause the processor to send an alert to a security office or individual”).
Thramann further teaches that the pre-purchase location (where the customer initially picks up the product) and the post-purchase location (where the customer places the items to purchase) are below the camera (Thramann Fig. 1: see 102, 106, and 200). However, Thramann does not appear to explicitly each that the input image is taken from above the product shelf.
Pertaining to the same field of endeavor, Buehler teaches that the input image is taken from above the product shelf (Buehler Fig. 2: various cameras, e.g., 235 are located above the product shelves; Buehler Fig. 6: depicts an image captured by the multi-camera system, shows a view from above the shelves).
Thramann and Buehler are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method (as taught by Thramann) to take the image from above the shelf (as taught by Buehler) because the combination provides multiple viewpoints that may otherwise be invisible (Buehler ¶0005 & ¶0015).

Regarding claims 2, 7, and 12, Thramann, in view of Buehler, teaches the security system, method, and non-transitory computer readable medium according to claims 1, 6, and 11, wherein the one or more processors are further configured to execute the instructions to track an action of putting the product in a place other than a predetermined place, and wherein the predetermined place is a shopping basket or a cart (Thramann col. 4, lines 42-67: “The post-purchase location 106 may be a bag, table, shopping cart, or carrying container as are conventionally available at retail and grocery outlets”; Thramann col. 7, lines 45-55: “The IDT system 200 may estimate the predicted motion of the limb and/or product as it move between the pre and post purchase product locations and flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path”; Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like” – the expected path of motion corresponds to the post-purchase location, e.g., bag, table, cart, etc. and suspicious activities correspond to the motion paths outside of the expected/estimated path, other than the post-purchase locations, e.g., pockets, clothing, etc.).

Regarding claim 3, Thramann, in view of Buehler, teaches the security system according to claim 2, wherein the one or more processors are further configured to execute the instructions to track the action of putting the product in a pocket of clothes worn by the person (Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like”; Thramann Fig. 3: see step 58, as described in col. 7, lines 63-65).

Regarding claims 4, 9, and 14, Thramann, in view of Buehler, teaches the security system, method, and non-transitory computer readable medium according to claims 1, 6, and 11, wherein the one or more processors are further configured to execute the instructions to:
record suspicious action; and output the recorded suspicious action (Thramann Fig. 3: after determining that the tracked motion of the objects is indicative of suspicious behavior including theft (step 58, described in col. 7, lines 63-65), the system provides an alert or lock the station. Thramann col. 8, lines 34-39: “cause the processor to send an alert to a security office or individual”).

Regarding claims 5, 10, and 15, Thramann, in view of Buehler, teaches the security system, method, and non-transitory computer readable medium according to claims 1, 6, and 11, wherein the one or more processors are further configured to execute the instructions to:
set a level of the suspicious action according to content of the suspicious action (Thramann col. 7, lines 45-55: “The IDT system 200 may estimate the predicted motion of the limb and/or product as it move between the pre and post purchase product locations and flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path” – the suspicion level is set to a first level, i.e., suspicious); and 
output the suspicious action corresponding to a new level higher than a predetermined level (Thramann col. 7, lines 45-55 as discussed above – flags the detected motion as a suspicious activity when outside of the predetermined motion. Also see Thramann col. 9 lines 21-49: “If a first predetermined number of un-allowed (or not allowed) movements are detected, the technology of the present application may provide a second weight difference less than the first weight difference at which a violation signal is generated. If a second predetermined number of un-allowed (or not allowed) movements are detected, where the second predetermined number is greater than the first predetermined number, a third weight difference less than the second weight difference may be provided at which a violation signal is generated. This can be provided for any number of predefined un-allowed (or not allowed) movements” – compares to a predetermined threshold and generates a violation signal when the number exceeds the threshold).

Regarding claims 16, 17, and 18, Thramann, in view of Buehler, teaches the security system, method, and non-transitory computer readable medium according to claims 1, 6, and 11, wherein the one or more processors are further configured to execute the instructions to output a warning information based on a state in a store before determining the suspicious action (Thramann Fig. 3 & col. 8, lines 34-39 discussed above; Buehler ¶0010: “In cases where so-called ‘dead-zones’ exist within a monitored environment, current and future positions of the objects and/or people can be predicted using relationships among the cameras, the RFID transmitters, and through analysis of historical data … when triggered, these rules initiate alarms indicating unwanted or suspicious behavior” – the environment is monitored first before analyzing and identifying suspicious activity; Buehler ¶0012: “the system also includes a geographic information services module for rendering visual representations of the environment … can be annotated with color, text, or other visual indicators of location, status and movement”; Buehler ¶0013: “the invention provides a method for detecting conditions within an environment”; Buehler ¶0045: “additional data can be added to the display, such as coloring to represent crowd density or a preferred path, to further facilitate quick movement of the park personnel to particular locations”; Buehler ¶0082: “it is also valuable to know if an alert condition was triggered at some time in the past. By storing meta-data regarding the POS, EAS, RFID and video data, the system can scan the stored data retroactively, and the same algorithms can be applied as used in the real-time case to search for suspicious events that occurred in the past”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method (as taught by Thramann) to monitor the store status (as taught by Buehler) because the combination generates alerts based on both the identified objects and events occurring in the environment (Buehler ¶0013).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thramann (US 9,589,433 B1), in view of Buehler (US 2007/0182818 A1), and further in view of Givon (US 2014/0347479 A1), hereinafter referred to as Thramann, Buehler, and Givon, respectively.
Regarding claims 8 and 13, Thramann, in view of Buehler, teaches the security method and non-transitory computer readable medium according to claims 6 and 11, wherein tracking the bone structure of the person comprises tracking an action of putting product in a pocket of clothes worn by the person (Thramann Fig. 3 & col. 7, line 56-col. 8, line 19 discussed above).
However, Thramann, in view of Buehler, does not appear to explicitly teach tracking an action of putting money in a pocket of clothes worn by the person.
Pertaining to the same field of endeavor, Givon teaches tracking an action of putting money in a pocket of clothes worn by the person (Givon ¶0129: “The system may then extrapolate biometric profiles of detected humans (static and/or dynamic) and compare the extrapolated profiles to reference suspicious/interesting/normal profiles stored in an associated database. For example, customers placing merchandise in their pockets or bags may be immediately detected”; Givon ¶0131-¶0132: “examples of known methods for stealing from retail establishments are presented below … The cashier scans an item at less than its listed price, collects the full amount, and steals the extra money”; Givon ¶0134: “Detecting cash from the cash drawer moved to anywhere other than the customer’s hand or counter”).
Thramann, in view of Buehler, and Givon are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method (as taught by Thramann, in view of Buehler) to detect money theft (as taught by Givon) because the combination not only detects fraudulent customers, but also employees who have access to the cash in the cash register (Givon ¶0131-¶0141).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,354,991 in view of Thramann (US 9,589,433 B1), and further in view of Buehler (US 2007/0182818 A1), hereinafter referred to as ‘911 patent, Thramann, and Buehler, respectively.
Regarding claims 1, 6, and 11, the ‘991 patent teaches a security system, method, and non-transitory computer readable medium storing instructions, comprising a memory storing instructions; and one or more processors coupled to the memory, wherein the one or more processors are configured to execute the instructions to: acquire input image information of a product shelf and a person in front of the product shelf; detect and track an action of hand of the person based on the input image information; determine a suspicious action based on the action of the hand; and output alert information based on the determined suspicious action.
However, the ‘991 patent does not appear to explicitly teach that the bone structure of the person is detected and tracked and that the image information is taken from above the shelf.
Pertaining to the same field of endeavor, Thramann teaches detecting a bone structure of the person based on the input image information (Thramann col. 7 lines 14-44: “if IDT system 200 is tracking a customer's arm and hand in a field of view, the IDT system 200 may have an anatomical database indicative of the average person's range of skeletal movement … Using the key points, the processor 10 (or 320) may calculate the orientation and extension of the skeleton associated with the arm, or other limb. Once the orientation and extension of the skeleton is determined, the processor 10 (or 320) may estimate the position and movement of other components of the limb not specifically visible to the IDT system 200, such as the hand, wrist, etc., based on the position and movement of visible or imaged limb”); 
track the bone structure of the person (Thramann col. 7 lines 14-44 discussed above); and 
detect an action of a hand of the person based on the bone structure (Thramann col. 5, lines 32-67 as discussed above. The IDT system tracks the customer’s arm. Thramann col. 5 lines 56-59 further teaches that an RGB camera and depth sensor are used to track multiple items, e.g., multiple limbs of a single individual, the same limb from multiple individuals, or multiple limbs from multiple individuals, or a combination thereof. Also see Thramann col. 7, lines 21-24: “if IDT system 200 is tracking a customer’s arm and hand in a field of view, the IDT system 200 may have an anatomical database indicative of the average person’s range of skeletal movement”).
The ‘911 patent and Thramann are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security system and method (as taught by ‘991 patent) track the bone structure (as taught by Thramann) can track hidden limbs based on the skeletal structure of a person (Thramann col. 7 lines 14-44).
The ‘991 patent in view of Thramann, does not appear to explicitly teach that the image information is taken from above the shelf.
Pertaining to the same field of endeavor, Buehler teaches that the input image is taken from above the product shelf (Buehler Fig. 2: various cameras, e.g., 235 are located above the product shelves; Buehler Fig. 6: depicts an image captured by the multi-camera system, shows a view from above the shelves).
The ‘911 patent, in view of Thramann, and Buehler are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security system and method (as taught by ‘991 patent, in view of Thramann) to take the image from above the shelf (as taught by Buehler) because the combination provides multiple viewpoints that may otherwise be invisible (Buehler ¶0005 & ¶0015).

For the dependent claims, refer to the table below mapping the claims.
Instant application
‘911 patent + Thramann + Buehler
Claims 1, 6, and 11
Claims 1, 7, 13 + Thramann and Buehler as noted above
Claims 2, 7, 12
Claims 2, 8, 14
Claims 3, 8, 13
Claims 3, 9, 15
Claims 4, 9, 14
Claims 4, 10, 16
Claims 5, 10, 15
Claims 5, 11, 17
Claims 16, 17, 18
Claims 6, 12, 18


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667